Citation Nr: 0112051	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  97-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of right knee ligament injuries and meniscectomy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In March 2001, the veteran canceled 
his request for Board hearing scheduled for that month.


FINDINGS OF FACT

1. The veteran's service-connected right knee disability is 
manifested by crepitus, on motion, slight restriction of 
flexion with full extension, a well-balanced gait, and 
good lateral knee stability.   He has subjective 
complaints of daily pain and swelling with a need to use a 
cane and knee brace to ambulate.

2. X- ray evidence documents right knee degenerative changes 
productive of painful motion.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
postoperative residuals of right knee ligament injuries 
and meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991) amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259 
(2000).

2. The criteria for an additional, separate 10 percent 
evaluation for right knee arthritis have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased rating for his 
service-connected right knee disability.  Before addressing 
this issue, the Board notes that, on November 9, 2000, the 
President signed into law the "Veterans Claims Assistance 
Act of 2000", Pub. L. No. 106-175 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "Act"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for his 
right knee disability, the Board has reviewed the veteran's 
claim in light of the Act, and concludes that the RO did not 
fully comply with the new notification requirements at the 
time the veteran's claim was filed.  Specifically, the 
veteran and his representative were not explicitly advised at 
the time the claim was received of any additional evidence 
required for it to be substantiated and the RO did not 
identify which evidence would be obtained by VA and which was 
the claimant's responsibility.  However, a substantial body 
of lay and medical evidence was developed with respect to the 
veteran's claim, and the RO's statements and supplemental 
statements of the case clarified what evidence would be 
required to establish entitlement to a higher rating. The 
veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. 
Prec. 16-92, para. 16 (57 Red. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  Furthermore, in March 
2001, the veteran canceled his request for a Board hearing.

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA orthopedic 
compensation examinations performed in February and December 
1998 and February 2000, described below, satisfied this 
obligation.  In February 2001, the RO advised the veteran 
that his case had been reviewed in the context of the Act and 
that all pertinent requirements were met.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for an 
increased rating for a right knee disability. 




Factual Background

Service medical records reflect that, in May 1977, the 
veteran was hospitalized for persistent pain and right knee 
swelling.  According to his medical history, the veteran 
injured his right knee in 1969 while playing basketball and 
subsequently had an arthrotomy and medial meniscectomy that 
year.  He reinjured his knee in 1975 while walking and 
experienced anteromedial instability of the knee.  He 
underwent an arthroscopy of the right knee joint when it was 
noted that he had a retained posterior horn of the medial 
meniscus and marked chondromalacia of the medial femoral 
condyle with instability of the right knee.  In May 1977, the 
veteran underwent a Nicholas five-in-one reconstruction of 
the right knee.  However, according to the operative report, 
the veteran had an absent anterior cruciate ligament (ACL).  
The final diagnosis was anteromedial rotatory instability of 
the right knee.

In September 1979, the RO granted service connection for 
post-operative residuals of right knee ligament injuries and 
meniscectomy.  A 10 percent disability evaluation was 
awarded.  In July 1988, the RO assigned a 20 percent 
evaluation to the veteran's service-connected right knee 
disability.

VA and private medical records and examination reports, dated 
from 1995 to 2000, are associated with the claims file.  
According to an August 1995 statement (received by the RO in 
November 1998) from Thomas C. Baker, M.D., an orthopedist, 
the veteran reported right knee instability, particularly in 
ascending and descending stairs and pain when sleeping, if 
the knee twisted.  The veteran wore neoprene sleeves that 
helped, but experienced grating and giving way, especially 
when he stepped from a curb.  There was no swelling and he 
was sensitive posterolaterally.  His knee usually did not 
hurt when he walked.  On examination, the veteran got in and 
out of a chair and on and off the exam table without 
difficulty.  He walked without an aid and had a normal gait.  
He was able to stand on his heels and toes.  He had complete 
extension of both knees and normal flexion.  The right knee 
showed an old medial parapatellar scar.  There was 3+ laxity 
of the medial collateral ligament and a positive Lachman  
sign and anterior drawer sign.  He was able to squat and 
recover.  Diagnoses included chronic bilateral knee 
instability.  

An October 1995 private progress report (received by the RO 
in November 1998) describes a positive drawer sign in the 
veteran's right knee.  

VA outpatient records, dated from October to December 1995, 
reflect the veteran's complaints of increased right knee pain 
and laxity.  A prescription was written for a new knee brace.  
However, in December, he complained of increased right knee 
problems since the brace was fabricated.  ACL laxity on the 
right knee was described as very dramatic.    

According to a February 1997 statement from Paul H. DeVries, 
M.D., an orthopedist (that was received by the RO in November 
1998), the veteran was examined earlier in the month and had 
good muscle development in both legs.  There was no 
relaxation of the medial and lateral collateral ligaments in 
the right knee, but there was some relaxation of the ACL. 

In May 1997, the RO received the veteran's claim for an 
increased rating for his service-connected right knee 
disability.  According to records submitted by the veteran, 
in April 1997, the Social Security Administration (SSA) found 
him totally disabled and entitled to SSA disability benefits 
primarily due to chronic bilateral knee instability and low 
back pain and, secondarily, to adult attention deficit 
disorder.  SSA has determined that his total disability began 
in November 1993.

In August 1997, the RO received the veteran's application for 
a clothing allowance (VA Form 21-8679) that indicated he 
required a brace for his right knee.

The veteran underwent VA orthopedic examination in February 
1998.  According to the examination report, after his 1977 
right knee surgery, he did reasonably well for about one year 
but then experienced right knee discomfort.  In 1994, the 
veteran injured his left knee in a bicycle accident.  He had 
no significant right knee treatment since last examined by VA 
in 1995.  The veteran used a knee brace issued in October 
1995 and used a muscle stimulator on his right leg to keep 
his musculature in good condition.  He rode a bicycle for 
strengthening and denied any right knee surgery or physical 
therapy since 1995.  Subjectively, the veteran complained of 
right knee pain after standing or walking for ten or fifteen 
minutes or after sitting.  He described it as a sensation as 
if his knee was pulled off center.  The veteran complained of 
right knee pain when he climbed stairs and avoided kneeling 
due to knee discomfort.  He had a sensation that his knee was 
sliding when he was in bed and was unable to lie comfortably 
on his back because his knee hinged backwards, so he placed a 
pillow between his knees for greater comfort.  The veteran 
denied right knee stiffness, described slight joint swelling, 
perhaps once a month, and felt the joint was constantly 
fatigued.  He denied specific right knee weakness or any 
right knee locking.  He claimed periodic right knee buckling 
but could not describe the frequency with which it occurred.  
He reported "near misses" regarding falling nearly every time 
he was on the stairs.  He also claimed difficulty with knee 
instability on rough terrain, and no longer mowed the lawn 
due to concern about knee buckling.  Even walking on a heavy 
carpet caused right knee instability.  As to flares of right 
knee symptoms, the veteran said his discomfort was ongoing.  

On examination, the veteran walked slowly and with an 
excessive degree of toe-off of each foot.  His gait had a 
slightly wide base.  Surgical scars on the veteran's right 
knee were healed and nontender.  There was no right knee 
effusion and no varus or valgus deformity.  The medial joint 
line was tender on palpation but the lateral joint line was 
not.  Patellar compression elicited no tenderness.  Range of 
motion included full active extension.  Flexion was from 0 to 
110 degrees, actively, and to 115 degrees, passively.  The 
veteran was asked to report pain, weakness or fatigue during 
extension and flexion but did not mention any symptoms.  
There was no loss of coordination observed during the range 
of motion testing.  His right knee was stable to varus and 
valgus stress.  McMurray's test was negative but Lachman's 
test was positive.  Motor strength was normal (5/5) in the 
right iliopsoas, the extensors of the right hip and flexors 
and extensors of the right knee.  X-rays showed a staple-type 
fixation device on the superior portion of the medial condyle 
of the right femur consistent with a medial collateral 
ligament repair.  Minimal spur formation and minimal 
narrowing of the medial compartment were also identified.  
Diagnoses included right ACL deficiency, degenerative joint 
disease of the right knee and history of right knee surgery.  

According to a September 1998 statement from David Shneider, 
M.D., an orthopedist, the veteran's main problem was a torn 
ACL following a previous injury with variable knee 
instability.  Currently, the veteran had mild knee 
instability.  An additional problem was surface damage, 
termed degenerative arthritis, that involved the medial or 
inner side of the veteran's knee.  According to the 
orthopedist, this was a wear and tear problem that could be 
related to the veteran's previous injury or surgery or 
related to the aging process, or other knee problems.  The 
veteran's arthritic process was mild.  Based on the degree of 
the veteran's complaints, no treatment was indicated at the 
time, although arthroscopic reconstruction of the ACL using a 
tendon graft would be indicated in the future.  

In November 1998, the RO received medical records considered 
by the SSA in its April 1997 determination to award the 
veteran disability benefits. 

The veteran, who was 46 years old, underwent VA orthopedic 
examination in December 1998, and reported chronic daily pain 
and flares of pain with particular movements, bilaterally.  
He wore a knee brace on each knee, and often wore them to bed 
because of pain.  He took 800 mg. of ibuprofen three times a 
day.  He regularly rode a bicycle approximately 25 to 30 
miles per week and did leg lifts as he was able to.  
Examination of his knees revealed no swelling, heat or 
redness.  There were well-healed scars on both knees, 
medially on the right and left.  Range of motion of the knees 
was from 0 to 140 degrees, bilaterally.  There was medial 
collateral ligament instability on the right with a positive 
anterior drawer sign.  There was no crepitance.  Diagnoses 
included chronic right-sided knee pain secondary to prior 
trauma with subsequent surgeries for right ACL deficiency and 
subsequent degenerative arthritis.

In a June 1999 rating decision, the RO granted service 
connection for chronic back pain secondary to the veteran's 
service-connected right knee disability.

VA hospitalized the veteran in June 1999 due to right knee 
instability that interfered with his daily life functioning.  
At admission, examination findings included a right lower 
extremity well healed scar on the medial side of his right 
knee.  There was no joint effusion, a 3+ Lachman's test and a 
3+ hip pivot shift.  He underwent a right anterior cruciate 
ligament reconstruction with patellotendon graft.  According 
to the discharge summary, the veteran progressed well 
postoperatively and his condition was stable at discharge.  
Crutches and an ACE wrap were prescribed.  Physical therapy 
was prescribed three to five times per week for six weeks for 
range of motion exercise and muscle strengthening. 

A July 1999 VA outpatient record indicates that the veteran 
described postoperative pain and requested pain medication, 
that was prescribed.

September and October 1999 VA orthopedic clinic outpatient 
records indicate that the veteran fell backward, caught his 
heel and felt a pop but there was no instability.  An 
additional three to six months of physical therapy was 
recommended until his knee returned to function.  When seen 
in October, the veteran said his knee felt looser than before 
the June 1999 surgery and that the knee slipped around with 
certain movements.  He had decreased swelling, but used 
crutches and was unable to use a brace or do physical therapy 
due to edema.  He rode his stationery bicycle for 15 minutes 
twice a day.  On examination, there was pain on palpation in 
the medial collateral ligament and scar areas, positive 
dorsalis pedis and patellar tendon bearing pulses, 1+ edema, 
tenderness with full active and passive extension and flexion 
to 120 degrees.  There was laxity to Lachman sign.  The 
assessment was status post right ACL reconstruction (3 
months) with a need to continue physical therapy.

The veteran underwent VA orthopedic examination in February 
2000.  According to the examination report, following the 
June 1999 knee surgery, the veteran continued to have pain, 
knee swelling and no improvement in knee stability.  He 
continued physical therapy and attended aquatic classes twice 
a week.  He also did right leg extension exercises but could 
only ride a stationary bicycle 20 miles per day.  
Subjectively, the veteran said he had daily knee swelling and 
pain with very little benefit gained from physical therapy or 
surgery.  He walked with a cane in his right hand for 
balance, had to decrease his activity, did little walking, 
and used pillows for comfort under his knees at night to 
decrease pain.  He wore a knee brace daily on the right knee, 
and at night, he wore a wrap for comfort.  

On examination, the veteran wore bilateral knee braces.  With 
the braces removed, he had a well-balanced gait on a cement 
floor and good heel-to-heel, heel-to-toe and toe-to-toe gait 
without discomfort.  There was no right knee effusion, 
muscular atrophy, varus or valgus deformities or Baker's cyst 
formations.  There was a 5-inch medial knee well-healed scar 
from the previous three surgeries, a round 3/8-inch scar and 
a minute 1/4 inch incision from previous arthroscopies on the 
lateral side of the knee.  The veteran had a good right knee 
patellar tracking without discomfort, with minimal, but 
present, crepitance.  He had good lateral knee stability, 
normal drawer testing without tenderness or pain elicited and 
a negative McMurray maneuver with pain elicited at the medial 
knee area.  Range of motion of the right knee in 
hyperextension was from -0 to 3 degrees.  Flexion was to 126 
degrees by goniometer.  The veteran displayed good strength 
on below-the-knee extension and flexion, without giving way.  
In flexion, the veteran could only produce mild effort due to 
tibial plateau area pain.  X-ray of the right knee was not 
significantly changed from June 1999.  There was no effusion 
or dislocation, hardware was stable and uncomplicated and 
mild tricompartmental degenerative changes most marked in the 
medial compartment were noted.  Diagnoses included right knee 
status post medial meniscectomy, arthroscopy with a Nicholas 
four and one calf muscle to tibial plateau stapling and 
status-post anterior cruciate ligament reconstruction from 
patellar tendon.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2000).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 
1997). In subsequent opinion, it was held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCREC 9- 
98.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2000).

The Board recognizes that the court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2000).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

In this case, the medical evidence indicates that the veteran 
does not suffer from severe instability or subluxation of the 
right knee.  The February 1998 VA examiner reported the 
veteran's complaints of frequent right knee pain and 
occasionally feeling as if the knee gave way, particularly on 
an uneven surface.  There was no stiffness or swelling.  
Although he reported periodic buckling, examination findings 
reflected no effusion, a gait with a slight wide base, no 
varus or valgus deformity and that the medial joint line was 
tender on palpation.  Range of motion was flexion from 0 to 
110 degrees, actively, and to 115 degrees, passively, with 
full active extension and no pain reported.  The right knee 
was stable to varus and valgus stress.  McMurray's test was 
negative but Lachman's test was positive; muscle strength was 
normal.  In December 1998, the VA orthopedic examiner 
reported the veteran's complaints of daily bilateral knee 
pain and flares of pain with particular movements.  
Examination findings included no swelling, heat or redness.  
There was full range of knee motion and medial collateral 
ligament instability was noted.  

In June 1999, the veteran underwent ACL reconstruction due to 
right knee instability.  When examined by VA in February 
2000, he described daily knee pain and swelling and he needed 
to walk with a cane, although he did little walking and had 
decreased his activity.  He wore a knee brace.  The VA 
examiner reported a well-balanced gait without discomfort, 
even without a knee brace.  There was no effusion, muscular 
atrophy or knee deformity.  The examiner also noted good 
right knee patellar tracking without discomfort with minimal, 
but present, crepitance.  There was good lateral knee 
stability, normal drawer testing without tenderness or pain 
elicited and a negative McMurray maneuver with pain elicited 
at the medial knee area.  Range of motion in hyperextension 
was from -0 to 3 degrees and flexion from 0 to 126 degrees.  
X-rays did not reflect dislocation or ankylosis.  The medical 
evidence indicates that the veteran's range of motion of his 
right knee precludes consideration of a higher rating under 
the Diagnostic Codes governing ankylosis and limitation of 
flexion and extension; that is, his right knee is not 
ankylosed, the flexion in each knee is not limited to 30 
degrees and his extension in each knee is not limited to 15 
degrees. See Diagnostic Codes 5256, 5260, 5261.  There is 
also no evidence of malunion of the tibia and fibula in the 
right knee to satisfy the criteria for Diagnostic Code 5262. 
Accordingly, given the evidence of record, an increased 
evaluation is not warranted under these provisions. 

However, the veteran's right knee symptomatology also 
includes x-ray evidence of arthritis and some limitation of 
motion.  A claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Code 5003 and 
Diagnostic Code 5257, based on additional disability.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23- 97.  In Hicks v. Brown, 8 
Vet. App. 417 (1995), the court noted that Diagnostic Code 
5003 and 38 C.F.R. § 4.59 deem painful motion of a major 
joint or group of minor joints caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Pursuant to Diagnostic Code 
5003, degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Here the reported motion of the left 
knee in flexion has been from 105 to 126 degrees, although 
full extension is always found.  As noted, normal range of 
flexion of the knee is to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2000).  Thus, the veteran has some limitation of 
motion of the right knee. The limitation of flexion, however, 
is not compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
There is no limitation of extension, so it is not 
compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Accordingly, under Diagnostic Code 5003, the arthritis and 
limitation of motion of the right knee warrants a separate 10 
percent rating, but no higher.

The medical evidence since the veteran reopened his claim has 
not shown that the surgical scars of the right knee are 
poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2000).  The scars observed on VA 
examinations in February and December 1998 and February 2000 
were found to be well healed and nontender with no indication 
of adherence.  Accordingly, a separate compensable rating 
under the holding in Esteban v. Brown, 6 Vet. App. at 259, is 
not warranted.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).  There was been no 
evidence submitted to show that the right knee disability has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A rating in excess of 20 percent is denied for postoperative 
residuals of the right knee ligament injuries and 
meniscectomy. 

A separate 10 percent disability rating is granted for 
arthritis of the right knee, subject to the law and 
regulations governing the payment of monetary benefits.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

